DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 17 December 2021 has been entered.
 
Response to Arguments
Applicant’s arguments, filed with respect to the previously set forth rejections under 35 U.S.C. 112(b) have been fully considered and are persuasive in view of the Amendment.  Accordingly, the previously set forth rejections under 35 U.S.C. 112(b) have been withdrawn.  Please see below for new grounds of rejection under 35 U.S.C. 112(b).
Applicant's arguments filed with respect to the prior art rejections have been fully considered but they are not persuasive. Applicant is arguing about limitations added to the claim in the amendment, which are addressed in the new grounds of rejection, below.  Regarding Guitar failing to disclose the added limitation regarding the configuration of the internal heat exchanger, Examiner respectfully disagrees with Applicant’s assertion.  Comparison between Applicant’s paragraph [0036] and Guitar paragraphs [0092]-[0093] indicates that the same pressure conditions are discussed with respect to the internal heat exchangers in both references, further, paragraph [0055] of Guitar indicates that liquid refrigerant is received through the outlet #18 of the gas-liquid separator #16, thus the side of internal heat exchanger #45 between the gas-liquid separator #16 and evaporator #24 includes liquid refrigerant.  Further, since the compressor is situated downstream of the portion of Guitar’s internal heat exchanger #45 connected to the outlet of evaporator #24, the refrigerant in the other side of internal heat exchanger #45 is gaseous, since compressor #2 must receive gaseous refrigerant to avoid damage.  Thus, and also given the identical structural arrangement to that claimed by Applicant, the heat exchange within internal heat exchanger #45 of Guitar must be the same as that disclosed and claimed by Applicant.  See also cited but not relied upon reference to Shan paragraph [0049].  Accordingly, Guitar has been applied to the amended and newly presented claims below.  
If Applicant believes that an interview would aid in advancing prosecution, Applicant is encouraged to schedule such using the contact information below.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,267,315. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 11, US 11,267,315 shows An air conditioning device mounted on a vehicle, the air conditioning device comprising (claim 1, lines 1-2): a compressor configured to compress a refrigerant (claim 1, line 3); an exterior heat exchanger configured to exchange heat between the refrigerant and external air (claim 1, lines 4-5); an evaporator configured to evaporate the refrigerant by having the refrigerant absorb heat from air guided into a vehicle compartment (claim 1, lines 6-8); a heater configured to heat air guided into the vehicle compartment by using heat from the refrigerant compressed by the compressor (claim 1, lines 9-11); an expansion valve provided between the exterior heat exchanger and the evaporator, the expansion valve being configured to decompress and expand the refrigerant after passage through the exterior heat exchanger (claim 1, lines 22-26); a gas-liquid separator configured to separate the refrigerant into liquid phase refrigerant and gas phase refrigerant, the gas-liquid separator being configured to guide the gas phase refrigerant from the exterior heat exchanger into the compressor during heating of the vehicle and guide the liquid phase refrigerant from the exterior heat exchanger into the expansion valve during cooling of the vehicle (claim 1, lines 12-17; 66-72); and an internal heat exchanger located between the gas-liquid separator and the expansion valve, the internal heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant (claim 4: in view that the exchanger is in the same location it is deemed capable of meeting the claimed configuration).
Regarding claim 12, US 11,267,315 further shows further comprising a first flow path switching valve movable between an open position to support heating of the vehicle and a closed position to support cooling of the vehicle (claim 1, lines 27-29; 38-45; 46-52).
Regarding claim 13, US 11,267,315 further shows wherein the first flow path switching valve is configured such that the refrigerant is directed into the heater when the first flow path switching valve is in the open position (claim 1, lines 38-45).
Regarding claim 14, US 11,267,315 further shows wherein the first flow path switching valve is configured such that the refrigerant is directed into the evaporator when the first flow path switching valve is in the closed position (claim 1, lines 46-52).
Regarding claim 15, US 11,267,315 further shows further comprising a second flow path switching valve movable between an open position to support cooling of the vehicle and a closed position to support heating of the vehicle (claim 1, lines 38-45; 46-52)
Regarding claim 16, US 11,267,315 further shows wherein the second flow path switching valve is configured such that the refrigerant bypasses the heater and flows directly into the exterior heat exchanger from the compressor when the second flow path switching valve is in the open position (claim 1, lines 46-52).
Regarding claim 17, US 11,267,315 further shows wherein the second flow path switching valve is configured such that the refrigerant is directed from the compressor into the heater prior to the exterior heat exchanger when the second flow path switching valve is in the closed position (claim 1, lines 38-45).

Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 11,267,315 in view of U.S. Patent 11,235,262. 
Regarding claim 18, US 11,267,315 discloses An air conditioning device mounted on a vehicle, the air conditioning device comprising (claim 1, lines 1-2): a compressor configured to compress a refrigerant (claim 1, line 3); a heater in communication with the compressor and configured to heat the vehicle (claim 1, lines 9-11); a first heat exchanger in communication with the compressor and configured to exchange heat between the refrigerant and external air (claim 1, lines 4-5); a gas-liquid separator configured to separate the refrigerant into liquid phase refrigerant and gas phase refrigerant, the gas-liquid separator being in communication with the first heat exchanger (claim 1, lines 12-17); an evaporator in communication with the gas-liquid separator and configured to cool the vehicle (claim 1, lines 6-8); and a second heat exchanger in communication with the gas-liquid separator, the second heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant (claim 4: in view that the exchanger is in the same location it is deemed capable of meeting the claimed configuration).
US 11,267,315 does not disclose and including: a tank configured to store the refrigerant; a piping connection unit connected to the tank and providing an inlet and an outlet for the refrigerant such that the refrigerant is flowable into and out of the tank; and 4812-9343-0013, v. 2U.S. Patent Application Serial No. 16/465,484Page 7 of 10 Responsive to Final Office Action dated September 24, 2021 Dated: December 17, 2021 a first valve located within the piping connection unit and movable between an open position to support heating of the vehicle and a closed position to support cooling of the vehicle.
US 11,235,262 teaches the gas-liquid separator including: a tank configured to store the refrigerant (claim 1, lines 18-20); a piping connection unit connected to the tank and providing an inlet and an outlet for the refrigerant such that the refrigerant is flowable into and out of the tank (claim 1, lines 21-23); and 4812-9343-0013, v. 2U.S. Patent Application Serial No. 16/465,484Page 7 of 10Responsive to Final Office Action dated September 24, 2021Dated: December 17, 2021a first valve located within the piping connection unit and movable between an open position to support heating of the vehicle and a closed position to support cooling of the vehicle (claim 1, lines 35-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of US 11,267,315 with and including: a tank configured to store the refrigerant; a piping connection unit connected to the tank and providing an inlet and an outlet for the refrigerant such that the refrigerant is flowable into and out of the tank; and 4812-9343-0013, v. 2U.S. Patent Application Serial No. 16/465,484Page 7 of 10Responsive to Final Office Action dated September 24, 2021Dated: December 17, 2021a first valve located within the piping connection unit and movable between an open position to support heating of the vehicle and a closed position to support cooling of the vehicle, as taught by US 11,235,262, to improve the device of US 11,267,315 by allowing for more compact integrated construction.
Regarding claim 19, US 11,267,315 further discloses wherein the first valve is configured such that: the refrigerant is directed into the heater when the first valve is in the open position; and the refrigerant is directed into the evaporator when the first valve is in the closed position (claim 1, lines 27-29; 38-45; 46-52).
Regarding claim 20, US 11,267,315 further discloses further comprising a second valve movable between an open position to support cooling of the vehicle and a closed position to support heating of the vehicle, the second valve being configured such that: the refrigerant bypasses the heater and flows directly into the first heat exchanger from the compressor when the second valve is in the open position; and the refrigerant is directed from the compressor into the heater prior to the first heat exchanger when the second valve is in the closed position (claim 1, lines 38-45; 46-52).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the limitation “wherein the air conditioning device extends along a length of the vehicle from a front end of the vehicle to a rear end of the vehicle”.  It is unclear whether Applicant intends this to mean that the air conditioning device extends from a front end of the vehicle to a rear end of the vehicle or if Applicant intends this to meant that the air conditioning device extends along a length that extends from a front end of the vehicle toward a rear end of the vehicle.  Based on the figures and text of the disclosure, it appears that the latter interpretation is intended, which is the interpretation used by the Examiner to expedite prosecution.  Additionally, claim 1 has been amended to recite the limitation “an internal heat exchanger located between the gas-liquid separator and the expansion valve, the internal heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant”.  This is unclear in that the only “gas-phase refrigerant” and “liquid phase refrigerant” currently recited in the claim originates within the gas-liquid separator, which would not provide heat exchange.  To expedite prosecution, the claim has been interpreted as in paragraph [0011] and [0015].  Applicant should amend accordingly to clarify the desired structural relationship.  Claims 2, and 4-10 are rejected insofar as they are dependent on claim 1 and therefore include the same error(s).    
Claims 11-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation “an internal heat exchanger located between the gas-liquid separator and the expansion valve, the internal heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant”.  This is unclear in that the only “gas-phase refrigerant” and “liquid phase refrigerant” currently recited in the claim originates within the gas-liquid separator, which would not provide heat exchange.  To expedite prosecution, the claim has been interpreted as in paragraph [0011] and [0015].  Applicant should amend accordingly to clarify the desired structural relationship.  Claims 12-15 are rejected insofar as they are dependent on claim 11, and therefore include the same error(s).  
Claims 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation “a second heat exchanger located between the gas-liquid separator and the expansion valve, the second heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant”.  This is unclear in that the only “gas-phase refrigerant” and “liquid phase refrigerant” currently recited in the claim originates within the gas-liquid separator, which would not provide heat exchange.  To expedite prosecution, the claim has been interpreted as in paragraph [0011] and [0015].  Applicant should amend accordingly to clarify the desired structural relationship.  Claims 19-21 are rejected insofar as they are dependent on claim 18, and therefore include the same error(s).
Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in claim 21 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what would or would not constitute a “sufficient” length.  To expedite prosecution, the claim has been interpreted such that the arrangement claims results in “sufficient” length.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guitar (US 2013/0186131: cited by Applicant).
Regarding claim 11, Guitar shows an air conditioning device mounted on a vehicle (see at least paragraphs [0002], [0003]), the air conditioning device comprising: 
a compressor configured to compress a refrigerant (see at least compressor #2); 
an exterior heat exchanger configured to exchange heat between the refrigerant and external air (see at least exterior heat exchanger #11); 
an evaporator configured to evaporate the refrigerant by having the refrigerant absorb heat from air guided into a vehicle compartment (see at least evaporator #24); 
a heater configured to heat air guided into the vehicle compartment by using heat from the refrigerant compressed by the compressor (see at least interior heat exchanger #5; paragraph [0040]); 
an expansion valve provided between the exterior heat exchanger and the evaporator, the expansion valve being configured to decompress and expand the refrigerant after passage through the exterior heat exchanger (see at least expansion valve #21); 
a gas-liquid separator configured to separate the refrigerant into liquid phase refrigerant and gas phase refrigerant (see at least receiver #16), the gas-liquid separator being configured to guide the gas phase refrigerant from the exterior heat exchanger into the compressor during heating operation (see at least Figure 5: refrigerant flows from the external heat exchanger #11 through receiver #16 and to compressor #2 in heating mode) and guide the liquid phase refrigerant from the exterior heat exchanger into the expansion valve during cooling of the vehicle (see at least Figure 4: refrigerant flows from the external heat exchanger #11 to receiver #16 to expansion valve #21 in cooling mode); 
and an internal heat exchanger located between the gas-liquid separator and the expansion valve (see at least Figures 4 and 5: internal heat exchanger #45), the internal heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant (see for example Figure 4: the internal heat exchanger #45 receives liquid phase refrigerant from receiver #16 and gas phase refrigerant from evaporator #24, thus heat exchange between the two is facilitated and will result in the heat exchange relationship claimed (see for example paragraph [0092]).
Regarding claim 12, Guitar further shows a first flow path switching valve movable between an open position to support heating of the vehicle (see at least valve #30; Figure 5 open configuration bypassing the expansion valve #21 and evaporator #24; paragraph [0101]) and a closed position to support cooling of the vehicle (see at least valve #30; Figure 4 closed configuration directing refrigerant to evaporator #24; paragraph [0086]).
Regarding claim 13, Guitar further shows wherein the first flow path switching valve is configured such that the refrigerant is directed into the heater when the first flow path switching valve is in the open position (see at least valve #30; Figure 5 open configuration directing refrigerant to interior heat exchanger #5).
Regarding claim 14, Guitar further shows wherein the first flow path switching valve is configured such that the refrigerant is directed into the evaporator when the first flow path switching valve is in the closed position (see at least valve #30; Figure 4 closed configuration directing refrigerant to evaporator #24; paragraph [0086]).
Regarding claim 15, Guitar further shows further comprising a second flow path switching valve movable between an open position to support cooling of the vehicle (see at least valve #15; Figure 4 open configuration supporting cooling; paragraph [0084]) and a closed position to support heating of the vehicle (see at least valve #15; Figure 5 closed configuration supporting heating; paragraph [0099]).
Regarding claim 16, Guitar further shows wherein the second flow path switching valve is configured such that the refrigerant bypasses the heater and flows directly into the exterior heat exchanger from the compressor when the second flow path switching valve is in the open position (see at least Figure 4, when open, valve #15 causes refrigerant to bypass interior heat exchanger #5 and flow directly to the exterior heat exchanger #11; paragraph [0084]).
Regarding claim 17, Guitar further shows wherein the second flow path switching valve is configured such that the refrigerant is directed from the compressor into the heater prior to the exterior heat exchanger when the second flow path switching valve is in the closed position (see at least Figure 5, when closed, valve #15 causes refrigerant to flow through interior heat exchanger #5 prior to the exterior heat exchanger #11; paragraph [0099]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-8, and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitar (US 2013/0186131: cited by Applicant) in view of Toyama (JP 10311624: previously cited with English Abstract) and Iino et al. (US 2015/0122452: previously cited).
Regarding claim 1, Guitar discloses an air conditioning device mounted on a vehicle (see at least paragraphs [0002], [0003]), the air conditioning device comprising: 
a compressor configured to compress a refrigerant (see at least compressor #2); 
an exterior heat exchanger configured to exchange heat between the refrigerant and external air (see at least exterior heat exchanger #11); 
an evaporator configured to evaporate the refrigerant by having the refrigerant absorb heat from air guided into a vehicle compartment (see at least evaporator #24); 
a heater configured to heat air guided into the vehicle compartment by using heat from the refrigerant compressed by the compressor (see at least interior heat exchanger #5; paragraph [0040]); 
an expansion valve provided between the exterior heat exchanger and the evaporator, the expansion valve being configured to decompress and expand the refrigerant that has passed through the exterior heat exchanger (see at least expansion valve #21); 
a throttle mechanism provided between the compressor and the exterior heat exchanger, the throttle mechanism being configured to decompress and expand the refrigerant compressed by the compressor (see at least expansion device #10); 
a gas-liquid separator configured to separate liquid phase refrigerant and gas phase refrigerant from each other (see at least receiver #16), the gas-liquid separator being configured to guide incoming gas phase refrigerant from the exterior heat exchanger into the compressor during a heating operation (see at least Figure 5: refrigerant flows from the external heat exchanger #11 through receiver #16 and to compressor #2 in heating mode), the gas-liquid separator being configured to guide incoming liquid phase refrigerant from the exterior heat exchanger into the expansion valve during a cooling operation #11 to receiver #16 to expansion valve #21 in cooling mode); an internal heat exchanger located between the gas-liquid separator and the expansion valve (see at least Figures 4 and 5: internal heat exchanger #45), the internal heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant (see for example Figure 4: the internal heat exchanger #45 receives liquid phase refrigerant from receiver #16 and gas phase refrigerant from evaporator #24, thus heat exchange between the two is facilitated and will result in the heat exchange relationship claimed (see for example paragraph [0092]); and 
a first flow path switching valve configured to switch a flow path of the refrigerant so as to bypass the expansion valve and the evaporator during the heating operation (see at least valve #30; Figure 5 configuration bypassing the expansion valve #21 and evaporator #24); wherein the gas-liquid separator includes: a tank unit configured to store the refrigerant (see at least walls #32 delimiting internal volume #33); 
wherein the air conditioning device extends along a length of the vehicle from a front end of the vehicle to a rear end of the vehicle (Examiner notes that the air conditioning device must extend along “a length” of the vehicle) the air conditioning device being configured such that: 
the exterior heat exchanger has a refrigerant outlet disposed above the piping connection unit (see at least outlet #14 of exterior heat exchanger #11 disposed above (i.e. upstream) of the receiver #16 and any connections thereto), 
the gas-liquid separator is located rearwardly of the exterior heat exchanger such that the gas-liquid separate is disposed in the vehicle closer to the rear end of the vehicle than {YB:00818568.DOCX }International Application Serial No. PCT/JP2017/040316Page 6 of 10Preliminary AmendmentDated: May 30, 2019the exterior heat exchanger (see at least paragraph [0043]: exterior heat exchanger is at the front of the vehicle). 
While Guitar further discloses the first flow path switching valve (see above) and an inlet for the refrigerant into the tank unit and an outlet of the refrigerant from the tank unit on top of the tank unit (see for example Figure 2, arrows going in and out of the receiver #16 indicating an inlet and outlet at the top of the tank unit of the receiver), Guitar does not disclose and a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and the inlet for the refrigerant into the tank and the outlet for the refrigerant from the tank unit.
Toyama teaches another receiver/accumulator including: a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and the inlet for the refrigerant into the tank and the outlet for the refrigerant from the tank unit (see at least Figures 4 and 5: casing #10 is situated above the tank has inlet(s)/outlet(s) for the refrigerant tank and includes valve #20; see also Abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with a piping connection unit on top of the tank unit, the piping connection unit including the first flow path switching valve and the inlet for the refrigerant into the tank and the outlet for the refrigerant from the tank unit, as taught by Toyama, to improve the device of Guitar by allowing for more compact integrated construction (see at least Toyama Abstract).  
Guitar does not disclose the air conditioning device being configured such that: the compressor is located rearwardly of the gas-liquid separator such that the compressor is disposed closer to the rear end of the vehicle than the gas-liquid separator.
Iino et al. teaches another air conditioning device being configured such that: the compressor is located rearwardly of the gas-liquid separator such that the compressor is disposed closer to the rear end of the vehicle than the gas-liquid separator (see at least Figure 2, accumulator #3 is disposed closer to the front than compressor #1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with being configured such that: the compressor is located rearwardly of the gas-liquid separator such that the compressor is disposed closer to the rear end of the vehicle than the gas-liquid separator, as taught by Iino et al., to improve the device of Guitar by placing the separator in a position where it is protected from damage while also suppressing heat loss between the external heat exchanger and the separator (see at least Iino et al. paragraph [0007]).  
The combination of references above meets wherein the air conditioning device extends along a length of the vehicle from a front end of the vehicle to a rear end of the vehicle to reduce piping requirements (see for example paragraph [0007] of Iino et al.).  
Regarding claim 2, Guitar in view of Toyama and Iino et al. further discloses wherein the compressor has a refrigerant inlet disposed below a compressor piping connection portion of the piping connection unit (see at least Guitar inlet #3 of compressor #2 is disposed downstream (i.e. below) of the bypass #28), the compressor piping connection portion guiding the refrigerant from the gas-liquid separator into the compressor (see at least Guitar bypass #28 guides refrigerant from the receiver #16 to compressor #2).
Regarding claim 4, Guitar in view of Toyama and Iino et al. further discloses wherein the refrigerant outlet of the exterior heat exchanger is located above a refrigerant inlet thereof (see at least Guitar outlet #14 above (i.e. downstream) of inlet #12).
Regarding claim 5, Guitar in view of Toyama and Iino et al. further discloses wherein the evaporator is disposed in the vehicle closer to the rear end of the vehicle than the gas-liquid separator (see at least Guitar Figure 1, evaporator #24 is disposed in the passenger compartment, which is rearward of the receiver #16), 
the piping connection unit includes an evaporator piping connection portion to which a first connection piping and a second connection piping are connected (as modified above by Toyama to include all connections in a piping connection unit, Guitar further discloses an evaporator piping connection portion at #18 including first and second connection piping at #20/#27), the first connection piping being configured to guide the refrigerant towards the expansion valve and the evaporator (see at least Guitar Figure 1, the connection piping at #20 leads to expansion valve #21 and evaporator #24), and the second connection piping being configured to guide the refrigerant away from the expansion valve and the evaporator (see at least Guitar Figure 1, the connection piping at #27 returns the refrigerant from evaporator #24 and expansion valve #21), and 
the evaporator piping connection portion is formed to face the rear part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the evaporator piping connection portion must be formed to face the rear end of the vehicle).
Regarding claim 6, Guitar in view of Toyama and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a lateral part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a lateral part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least Guitar Figure 1, connection piping downstream of valve #30), the third {YB:00818568.DOCX }International Application Serial No. PCT/JP2017/040316Page 7 of 10Preliminary AmendmentDated: May 30, 2019connection piping connecting the gas-liquid separator and the compressor to each other (see at least Guitar Figure 1, connection piping downstream of valve #30 connects receiver #16 and compressor #2).
Regarding claim 7, Guitar in view of Toyama and Iino et al. further discloses wherein the compressor piping connection portion is formed to face a front part of the vehicle (in view that a piping connection portion is a three dimensional object, at least part of the compressor piping connection portion must be formed to face a front part of the vehicle), and a third connection piping is connected to the compressor piping connection portion (see at least Guitar Figure 1, connection piping downstream of valve #30), the third connection piping connecting the gas-liquid separator and the compressor to each other (see at least Guitar Figure 1, connection piping downstream of valve #30 connects receiver #16 and compressor #2), and the third connection piping is disposed on a straight line together with the second connection piping (see at least Guitar Figure 1, rejection(s) above, both the second connection piping and third connection piping are disposed on straight lines).
Regarding claim 8, Guitar in view of Toyama and Iino et al. further discloses wherein the piping connection unit allows the second connection piping and the third connection piping to directly communicate with each other without passing through the tank unit by means of actuation of the first flow path switching valve during the cooling operation (as modified above by Toyama to include all connections in a piping connection unit, Guitar further discloses direct communication between the second connection piping and the downstream portion of the third connection piping connection based on actuation of valve #30, see Figure 3).
Regarding claim 9, Guitar in view of Toyama and Iino et al. further discloses further comprising a single air mix door configured to adjust air flow through the heater (see at least paragraphs [0070]-[0071]: flap #62 or #63).
Regarding claim 10, Guitar in view of Toyama and Iino et al. further discloses wherein the single air mix door is repositionable between a variety of positions to adjust heat exchange via the heater (see at least paragraphs [0070]-[0071]: flap #62 or #63 is repositionable in variety of positions to adjust heat exchange via interior heat exchanger #5).

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitar (US 2013/0186131: cited by Applicant) in view of Toyama (JP 10311624: previously cited with English Abstract).
Regarding claim 18, Guitar discloses an air conditioning device mounted on a vehicle (see at least paragraphs [0002], [0003]), the air conditioning device comprising: 
a compressor configured to compress a refrigerant (see at least compressor #2); 
a heater in communication with the compressor and configured to heat the air (see at least interior heat exchanger #5; paragraph [0040])
a first heat exchanger in communication with the compressor and configured to exchange heat between the refrigerant and external air (see at least exterior heat exchanger #11); 
a gas-liquid separator configured to separate the refrigerant into liquid phase refrigerant and gas phase refrigerant (see at least receiver #16), the gas-liquid separator being in communication with the first heat exchanger (see at least receiver #16 in the refrigerant circuit with exterior heat exchanger #11) and including:
a tank configured to store the refrigerant (see at least walls #32 delimiting internal volume #33);
a first valve movable between an open position to support heating of the vehicle (see at least valve #30; Figure 5 open configuration bypassing the expansion valve #21 and evaporator #24; paragraph [0101]) and a closed position to support cooling of the vehicle ((see at least valve #30; Figure 4 closed configuration directing refrigerant to evaporator #24; paragraph [0086]);
an evaporator in communication with the gas-liquid separator and configured to cool the vehicle (see at least evaporator #24); and
and a second heat exchanger in communication with the gas-liquid separator (see at least Figures 4 and 5: internal heat exchanger #45), the second heat exchanger being configured to receive the gas phase refrigerant and the liquid phase refrigerant and facilitate heat exchange therebetween such that the liquid phase refrigerant is cooled by the gas phase refrigerant and the gas phase refrigerant is heated by the liquid phase refrigerant (see for example Figure 4: the internal heat exchanger #45 receives liquid phase refrigerant from receiver #16 and gas phase refrigerant from evaporator #24, thus heat exchange between the two is facilitated and will result in the heat exchange relationship claimed (see for example paragraph [0092]).
While Guitar further discloses the first valve (see above) and an inlet and an outlet for the refrigerant such that the refrigerant is flowable into and out of the tank (see for example Figure 2, arrows going in and out of the receiver #16 indicating an inlet and outlet at the top of the tank of the receiver), Guitar does not disclose and a piping connection unit connected to the tank and providing the inlet and the outlet for the refrigerant such that the refrigerant is flowable into and out of the tank; and the first valve located within the piping connection unit.
Toyama teaches another receiver/accumulator including: a piping connection unit connected to the tank and providing an inlet and an outlet for the refrigerant such that the refrigerant is flowable into and out of the tank; and a first valve located within the piping connection unit (see at least Figures 4 and 5: casing #10 has inlet(s)/outlet(s) for the refrigerant tank and includes valve #20; see also Abstract)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with a piping connection unit connected to the tank and providing the inlet and the outlet for the refrigerant such that the refrigerant is flowable into and out of the tank; and the first valve located within the piping connection unit, as taught by Toyama, to improve the device of Guitar by allowing for more compact integrated construction (see at least Toyama Abstract).  
Regarding claim 19, Guitar further discloses wherein the first flow path switching valve is configured such that: 
the refrigerant is directed into the heater when the first flow path switching valve is in the open position (see at least valve #30; Figure 5 open configuration directing refrigerant to interior heat exchanger #5); and 
the refrigerant is directed into the evaporator when the first flow path switching valve is in the closed position (see at least valve #30; Figure 4 closed configuration directing refrigerant to evaporator #24; paragraph [0086]).
Regarding claim 20, Guitar further discloses further comprising a second valve movable between an open position to support cooling of the vehicle (see at least valve #15; Figure 4 open configuration supporting cooling; paragraph [0084]) and a closed position to support heating of the vehicle (see at least valve #15; Figure 5 closed configuration supporting heating; paragraph [0099]), the second valve being configured such that:
the refrigerant bypasses the heater and flows directly into the first heat exchanger from the compressor when the second flow path switching valve is in the open position (see at least Figure 4, when open, valve #15 causes refrigerant to bypass interior heat exchanger #5 and flow directly to the exterior heat exchanger #11; paragraph [0084]); and 
the refrigerant is directed from the compressor into the heater prior to the first heat exchanger when the second flow path switching valve is in the closed position (see at least Figure 5, when closed, valve #15 causes refrigerant to flow through interior heat exchanger #5 prior to the exterior heat exchanger #11; paragraph [0099]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guitar in view of Toyama as applied to claim 18 above, and further in view of Iino et al. (US 2015/0122452: previously cited).
Regarding claim 21, Guitar further discloses the air conditioning device is configured such that the gas-liquid separator is located rearwardly of the exterior heat exchanger along a length of the vehicle (see at least paragraph [0043]: exterior heat exchanger is at the front of the vehicle).
Guitar does not disclose the air conditioning device is configured such that the compressor is located rearwardly of the gas-liquid separator along the length of the vehicle.
Iino et al. teaches another air conditioning device being configured such that: the compressor is located rearwardly of the gas-liquid separator along the length of the vehicle (see at least Figure 2, accumulator #3 is disposed closer to the front than compressor #1). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide the device of Guitar with the air conditioning device is configured such that the compressor is located rearwardly of the gas-liquid separator along the length of the vehicle, as taught by Iino et al., to improve the device of Guitar by placing the separator in a position where it is protected from damage while also suppressing heat loss between the external heat exchanger and the separator (see at least Iino et al. paragraph [0007]).  
The combination of references above meets wherein the air conditioning device is configured such that the gas-liquid separator is located between the first heat exchanger and the compressor along a length of the vehicle (see above) in order to create sufficient length in the internal heat exchanger to facilitate heat exchange between the gas phase refrigerant and the liquid phase refrigerant (in view that the combination of references meets the structure claimed, it is deemed capable of meeting “in order to create […]”).

Conclusion
	The cited but not relied upon reference to Shan includes additional discussion of the function of the internal heat exchanger.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAVIA SULLENS whose telephone number is (571)272-3749. The examiner can normally be reached M-R 6:30-4:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAVIA SULLENS/Primary Examiner, Art Unit 3763